Broyles, C. J.
A motion was filed by the accused to set aside a verdict of guilty. The motion was based upon two grounds: first, that one of the jurors was under 21 years of age; and second, that the accused was absent from the court-room and under the charge of a deputy sheriff when the verdict was rendered. The first ground is without merit, as causes of challenge to a juror propter defectum must be discovered and urged before verdict. Henderson v. Fox, 83 Ga. 234 (7) (9 S. E. 839). As to the second ground: Upon the hearing of the motion the evidence as to whether the accused was absent from the court-room when the verdict was returned was in conflict, and the finding of the judge upon this question of fact was final.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.